Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.02 THE ATTORNEY GENERAL OF THE STATE OF NEW YORK MEDICAID FRAUD CONTROL UNIT AND HEALTH CARE BUREAU In the Matter of CARDINAL HEALTH INC. ASSURANCE OF DISCONTINUANCE PURSUANT TO EXECUTIVE LAW §63(15) In 2005, the Office of the Attorney General (the OAG) began an investigation focusing on trading in the Secondary Market for pharmaceuticals (the Investigation). The OAG issued subpoenas to parties, including Cardinal Health Inc. (Cardinal), under the authority of Executive Law §63(12) and the Martin Act (General Business Law §352-c). This Assurance of Discontinuance (the Assurance) contains the OAGs findings with respect to Cardinal, and the relief to which Cardinal and the OAG have agreed. FINDINGS 1.
